Name: Commission Regulation (EEC) No 2302/82 of 18 August 1982 amending Regulation (EEC) No 1976/82 imposing a provisional anti-dumping duty on certain imports of chemical fertilizer originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 82 Official Journal of the European Communities No L 246/5 COMMISSION REGULATION (EEC) No 2302/82 of 18 August 1982 amending Regulation (EEC) No 1976/82 imposing a provisional anti-dumping duty on certain imports of chemical fertilizer originating in the United States of America their undertaking being at price levels below those agreed in the undertaking and therefore at dumped levels, the Community's interests call for the imme ­ diate application of provisional measures on exports of the product concerned by Kaiser Aluminium Domestic and International Sales Corporation using the information available in accordance with Article 10 (6) of the said Regulation (EEC) No 3017/79 ; Whereas the Commission therefore amends Article 1 ( 1 ) and (2) of the said Regulation EEC No 1976/82 to provide for the imposition of a provisional anti ­ dumping duty of 5 % on the imports of urea ammo ­ nium nitrate solution fertilizer of Kaiser Aluminium Domestic and International Sales Corporation . HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) and (2) of Regulation (EEC) No 1976/82 shall be amended to read as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee set up under Article 6 of Regulation (EEC) No 3017/79, Whereas the Commission has, by Regulation (EEC) No 1976/82 (3) imposed a provisional anti-dumping duty on the imports of urea ammonium nitrate solu ­ tion fertilizer (UAN) of two United States exporters, Allied Corporation and Transcontinental Fertilizer Company which withdrew from their price under ­ takings offered during a previous investigation and accepted by Commission Decision No 81 /35/EEC (4) ; Whereas a further United States exporter, Kaiser Aluminium Domestic and International Sales Corpor ­ ation has, on 23 July 1982, informed the Commission in writing of its withdrawal from its voluntary price undertaking ; Whereas, in these circumstances, the exemption from the anti-dumping duty imposed by Council Regula ­ tion (EEC) No 349/81 (*) granted in view of the price undertaking offered by Kaiser Aluminium Domestic and International Sales Corporation to exports of the product by this firm is no longer justified ; Whereas the examination of dumping and injury as set out in the same Regulation (EEC) No 349/81 revealed a dumping margin of 5 % for Kaiser Aluminium Domestic and International Sales Corporation ; Whereas, in view of the likelihood of injurious imports from the company concerned following withdrawal of Article 1 1 . A provisional anti-dumping duty is hereby imposed on urea ammonium nitrate solution ferti ­ lizer, falling within Common Customs Tariff subheading ex 31.02 C and corresponding to NIMEXE code ex 31.02-90, originating in the United States of America exported by Allied Corporation, Transcontinental Fertilizer Company and Kaiser Aluminium Domestic and International Sales Corporation . 2 . The rate of the duty for imports of Allied Corporation and Transcontinental Fertilizer Company shall be 6-5 % and for Kaiser Alumi ­ nium Domestic and International Sales Corpora ­ tion 5 % in each case on the basis of the customs value determined in accordance with Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes (*). (6) OJ No L 134, 31 . 5 . 1980 , p . 1 .' Article 2 (') OJ No L 339, 31 . 12 . 1979, p . 1 (2) OJ No L 178 , 22 . 6 . 1982, p. 9 . 3) OJ No L 214, 22 . 7 . 1982, p . 7 . This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. O OJ No L 39, 12. 2 . 1981 , p . 35 . Ã  OJ No L 39, 12. 2. 1981 , p . 4 . No L 246/6 Official Journal of the European Communities 21 . 8 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1982. For the Commission Ã tiÃ ¨nne DAVIGNON Vice-President